               Case 2:20-cr-00010-TLN Document 31 Filed 09/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-10 TLN
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING CHANGE OF
13                           v.                           PLEA HEARING; FINDINGS AND ORDER
14   ANITA VIJAY,                                         DATE: September 10, 2020
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                BACKGROUND

18          On December 19, 2020, the United States filed an information charging defendant Anita Vijay

19 with conspiracy to pay and received health care kickbacks, in violation of 18 U.S.C. § 371, and

20 solicitation of health care kickbacks, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A). A change of plea

21 hearing in this matter is schedule for September 10, 2020.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

25 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

26 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

27 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

28 Pub. L. 116-23 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
                 Case 2:20-cr-00010-TLN Document 31 Filed 09/02/20 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

10 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot safely

11 take place in person.

12          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

13 implemented by General Order 620—also requires district courts in individual cases to “find, for

14 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

15 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent to

16 remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

17 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

18 teleconference.

19          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

20 General Order 620 have been satisfied in this case. They request that the Court enter an order making

21 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

22 further set forth below, the parties agree that:

23          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

24 the interest of justice, given the public health restrictions on physical contact and court closures existing

25 in the Eastern District of California, the fact that the parties have reached a plea agreement to resolve

26 this case, and the backlog of cases that is likely to increase in this District if criminal matters do not

27 proceed by videoconference when the defendant consents and resolution has been reached between the

28 parties; and

       STIPULATION REGARDING HEARING                       2
                 Case 2:20-cr-00010-TLN Document 31 Filed 09/02/20 Page 3 of 5


 1          2)      The defendant waives her physical presence at the hearing and consents to remote

 2 hearing by videoconference and counsel joins in that waiver.

 3

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 8 to exist in California on March 4, 2020.

 9          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

10 National Emergency in response to the COVID-19 pandemic.

11          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

12 other public health authorities have suggested the public avoid social gatherings in groups of more than

13 10 people and practice physical distancing (within about six feet) between individuals to potentially

14 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact, and

15 no vaccine currently exists.

16          4.      These social distancing guidelines—which are essential to combatting the virus—are

17 generally not compatible with holding in-person court hearings.

18          5.      On March 17, 2020, this Court issued General Order 611, noting the President’s and

19 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

20 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

21 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

22 commence before May 1, 2020.

23          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

24 in the Eastern District of California to the public. It further authorized assigned district court judges to

25 continue criminal matters after May 1, 2020, and excluded time under the Speedy Trial Act. General

26 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

27 pandemic.

28          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

       STIPULATION REGARDING HEARING                      3
                  Case 2:20-cr-00010-TLN Document 31 Filed 09/02/20 Page 4 of 5


 1 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 2 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 3 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 4 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 5 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 6 district judges; two of those positions are currently vacant and without nominations). The report further

 7 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 8 guidance regarding gatherings of individuals.

 9           8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

10 2020, and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

11           9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

12 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act

13 through May 2, 2021.

14           10.     Given these facts, it is essential that Judges in this District resolve as many matters as

15 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

16 hearings now, this District will be in a better position to work through the backlog of criminal and civil

17 matters once in-person hearings resume.

18           11.     The change of plea hearing in this case accordingly cannot be further delayed without

19 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

20 person, it only would add to the enormous backlog of criminal and civil matters facing this Court and

21 every Judge in this District, when normal operations resume.

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIPULATION REGARDING HEARING                      4
                 Case 2:20-cr-00010-TLN Document 31 Filed 09/02/20 Page 5 of 5


 1          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: September 2, 2020                                MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ MATTHEW THUESEN
 7                                                            MATTHEW THUESEN
                                                              Assistant United States Attorney
 8

 9
      Dated: September 2, 2020                                /s/ BRIAN GETZ
10                                                            BRIAN GETZ
11                                                            Counsel for Defendant
                                                              Anita Vijay
12
                                            FINDINGS AND ORDER
13
            1.      The Court adopts the findings above.
14
            2.      Further, the Court specifically finds that:
15
                    a)     The change of plea hearing in this case cannot be further delayed without serious
16
            harm to the interest of justice; and
17
                    b)     The defendant has waived her physical presence at the hearing and consents to
18
            remote hearing by videoconference.
19
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act and General Order 620, the change of plea hearing in this case will be conducted by
21
     videoconference.
22

23
     IT IS SO FOUND AND ORDERED this 2nd day of September, 2020.
24

25

26
                                                                      Troy L. Nunley
27
                                                                      United States District Judge
28

      STIPULATION REGARDING HEARING                       5
